NOT DESIGNATED FOR PUBLICATION

                                           No. 123,530

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                  WHITNEY MARIE HANSON,
                                        Appellant.


                                 MEMORANDUM OPINION

       Appeal from Atchison District Court; ROBERT J. BEDNAR, judge. Opinion filed September 17,
2021. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before ATCHESON, P.J., BRUNS and ISHERWOOD, JJ.


       PER CURIAM: Whitney M. Hanson appeals the district court's imposition of her
underlying prison sentence following the revocation of her probation. Although Hanson
requested that her probation be reinstated, the district court ordered her to serve her
underlying prison sentence. Recognizing the district court had the discretion to require
her to serve her sentence under the circumstances presented, Hanson filed a motion for
summary disposition in lieu of briefs under Kansas Supreme Court Rule 7.041A (2021
Kan. S. Ct. R. 48). We granted her motion and proceeded to review the record on appeal.
After doing so, we conclude that the district court did not abuse its discretion in requiring
Hanson to serve her underlying sentence. Thus, we affirm.


                                                 1
                                           FACTS

       In January 2020, Hanson pleaded guilty to possession of methamphetamine. The
district court sentenced her to a controlling term of 15 months imprisonment but granted
her probation for a period of 18 months. As part of the terms of her probation, the district
court ordered Hanson to enter drug treatment and pay the fines imposed. In July 2020, the
State moved to revoke Hanson's probation. However, she failed to appear at her probation
revocation hearing, and it was rescheduled.


       The following month, the district court conducted a revocation hearing at which
Hanson appeared. At that time, the district court ordered her to serve three days in jail
and reinstated her probation. Unfortunately, Hanson continued to fail to follow the terms
of her probation. As a result, the State filed a second motion to revoke her probation and
sought to reinstate her underlying sentence.


       At a revocation hearing held in December 2020, Hanson stipulated to the new
violations. Nevertheless, she asked the district court to reinstate her probation once again.
Instead, the district court revoked Hanson's probation and ordered her to serve her
underlying 15-month prison sentence. Thereafter, Hanson timely filed a notice of appeal.


                                         ANALYSIS

       On appeal, Hanson contends that the district court abused its discretion by failing
to reinstate her probation. A decision to revoke probation is generally reviewed by our
court for abuse of discretion. See State v. Coleman, 311 Kan. 332, 334, 460 P.3d 828
(2020). A district court abuses its discretion only when its decision is (1) arbitrary,
fanciful, or unreasonable; (2) is based on an error of law; or (3) is based on an error of
fact. See State v. Ward, 292 Kan. 541, 550, 256 P.3d 801 (2011).



                                               2
       Although Hanson argues that the district court should have reinstated her
probation because she needs drug treatment, she points to nothing in the record to show
that the district court acted unreasonably, made an error of law, or based its decision on
an error of fact. Rather, a review of the record reveals that Hanson had previously
violated the terms of her probation by failing to pay her fines, failing to attend drug
treatment, and failing to meet with her probation officer. She also failed to appear at the
first probation revocation hearing set by the district court.


       Even after the district court imposed intermediate sanctions and reinstated her
probation, Hanson continued to violate the terms of her probation. After three more
months of failing to report or pay fines as ordered to do by the district court, the State
filed its second motion to revoke Hanson's probation. As such, the record reflects that
Hanson was given an adequate opportunity to comply with the terms of her probation but
repeatedly failed to do so. Accordingly, we find the district court's decision to impose
Hanson's underlying prison sentence to be reasonable.


       Finally, we note that Hanson has not alleged that the district court erred as a matter
of law or that it based its decision on a factual error. Here, the record reveals that the
district court previously imposed intermediate sanctions at the first revocation hearing.
When a probationer violates the terms of his or her probation again, K.S.A. 2020 Supp.
22-3716(c)(1)(C) authorizes the district court to exercise its discretion to impose the
underlying prison sentence. Moreover, the record reveals that Hanson stipulated that she
had violated the terms of her probation at the second revocation hearing. Consequently,
there was no error of law or fact.


       Because we do not find that the district court abused its discretion by imposing
Hanson's underlying sentence, we affirm the district court's decision.


       Affirmed.

                                               3